Citation Nr: 0707049	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to eligibility for nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The decedent had recognized Philippine Guerrilla service from 
June 1944 to September 1945.  He died in November 1997.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

In the February 2005 decision, the RO undertook a de novo 
review of the claim even though it was the subject of a prior 
final December 2004 Board decision.  The Board finds that 
since this review bestowed on the claimant a greater benefit 
than she was entitled to that this de novo review as well as 
the Board's below de novo review is not prejudicial to the 
claimant.  Accordingly, the Board's adjudication of her claim 
may go forward without further delay.


FINDING OF FACT

The decedent had recognized Philippine Guerrilla service from 
June 1944 to September 1945.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death pension 
benefits based on qualifying service by the decedent have not 
been met.  38 U.S.C.A. §§ 101(2), (22), 107, 1521, 1541, 1542 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.8 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As to the Veterans Claims Assistance Act of 2000 (VCAA), VA 
notified the claimant that establishing entitlement to death 
pension benefits requires, among other things, qualifying 
service.  See, e.g., RO letter dated in July 2006.  As will 
be more fully explained below, this appeal is being denied 
because the veteran does not meet the statutory threshold for 
entitlement to the benefits sought, i.e., qualifying 
service.  See 38 U.S.C.A. § 107(a).  Therefore, because this 
decision is mandated by the veteran's failure to meet a basic 
prerequisite, the Board is entitled to go forward with 
adjudication of the claim regardless of whether or not VA 
provided adequate notice and assistance as required by the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.  

Death Pension Benefits

VA shall pay pension for non-service-connected disability or 
death to the surviving spouse of each veteran of a period of 
war who met the service requirements prescribed in section 
38 U.S.C.A. § 1521(j) of this title, or who at the time of 
death was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability.  38 
U.S.C.A. § 1542.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the decedent 
be a veteran and have active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. 
§§ 3.1, 3.6.  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.8(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.8.

With the above criteria in mind, the National Personnel 
Records Center (NPRC) verified that the decedent had 
recognized Philippine Guerrilla service from June 1944 to 
September 1945.  This finding is binding and this agency does 
not have the authority to alter it.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).  This service does not constitute 
qualifying military service for pension purposes.  See 38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.8.  Therefore, because the 
appellant does not meet the basic eligibility requirements 
for VA pension benefits, her claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit). 


ORDER

Entitlement to eligibility for death pension benefits is 
denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


